Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (“Agreement”) is executed and entered into as of
May 7, 2014 (the “Execution Date”; the “Closing Date”), by and between the
following parties (each a “Party” and collectively, the “Parties”):  (a) Organic
Innovations, Inc., a Delaware corporation, and wholly- owned subsidiary of
Profit Planners Management, Inc., a Nevada corporation (“Seller”), and (b)
Organic Innovations, a Nevada corporation (“Buyer”), with reference to the
following facts.
 
RECITALS
 
A.            Seller owns the assets described on Exhibit “A” attached hereto
and incorporated herein by reference (the “Assets”).
 
B.             Seller desires to sell to Buyer and Buyer desires to purchase
from Seller the Assets pursuant to the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and subject to the terms and
conditions of this Agreement, the Parties hereby agree as follows:
 
ARTICLE 1


 
1.1   Purchase and Sale of Assets.  Seller hereby agrees to sell, transfer,
assign, convey and deliver to Buyer, free and clear of liens, claims,
encumbrances, and interests, except for the single debt explicitly referenced on
Exhibit “A” hereto (“Assumed Liability”) and Buyer agrees to purchase, assume
and accept from Seller, all of Seller’s right, title and interest in and to the
Assets.
 
1.2           Purchase Price; Initial Deposit.  The purchase price for the
Assets shall be Ninety Thousand Dollars ($90,000.00) (the “Purchase
Price”).  The Purchase Price shall be payable as follows:
 
1.2.1        Initial Deposit.  Within two (2) business days of the Closing Date,
Buyer shall deliver to Seller Four Thousand Five Hundred Dollars ($4,500.00)
(the “Initial Deposit”) to be credited against the Purchase Price at Closing.
 
1.2.2        Additional Cash Payment.  On or before May 31, 2014, Buyer shall
pay Seller an additional cash payment of Thirteen Thousand Five Hundred Dollars
($13,500.00) in cash or certified funds.
 
1.2.3        Balance. The balance of the Purchase Price of $72,000 shall be
reflected by a promissory note in favor of Seller bearing interest at eight
percent (8%) per annum, which shall be due and payable on the first anniversary
of the Closing Date.
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
CLOSING
 
2.1           Closing Date and Place.  Each Party will perform all acts required
of such Party pursuant to this Agreement to enable the Closing to occur on May
7, 2104 or on such other date as shall be agreed upon by Buyer and Seller.  As
used in this Agreement, “Closing” means the occurrence of each of the events set
forth in Section 2.2 hereof, and “Closing Date” means the date upon which the
Closing occurs.
 
2.2           Closing.  The “Closing” means the occurrence of all of the
following events, which the Parties will cause to occur concurrently pursuant to
this Agreement:
 
(a)            Seller has executed and delivered to Buyer the Promissory Note in
substantially the form attached as Exhibit “B” hereto.
 
(b)           Seller has executed and delivered to Buyer a Bill of Sale in
substantially the form attached as Exhibit “C” hereto.
 
(c)           Each Party has executed and delivered to the other Party two (2)
counterparts to the Assignment and Assumption Agreement in substantially the
form attached as Exhibit “D” hereto.
 
(d)            The representations of each Party contained in Article 3 hereof
are true and correct at and as of the Closing Date with the same effect as
though made at and as of the Closing Date.
 
(e)            Each Party has duly performed and complied with all agreements,
covenants and conditions required by this Agreement to be performed or complied
with by such Party.
 
ARTICLE 3
 
REPRESENTATIONS
 
3.1           Representations of Seller.  Seller hereby makes the following
representations and warranties (“Seller’s Representations”) to Buyer:
 
3.1.1        Seller’s Status.  Seller is a corporation duly organized, validly
existing and in good standing under the laws of the state of its organization
and has the corporate power and authority and all necessary governmental
approvals to own, lease, and operate its properties and to carry on its business
as it is now being conducted and to enter into this Agreement and to carry out
its obligations hereunder and thereunder.
 
3.1.2        Authority; Binding Agreements.  The execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been (or will be, by the Closing Date,) duly and validly
authorized by all necessary corporate action on the part of Seller.  Seller has
all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated by this
Agreement.  This Agreement has been, or upon execution and delivery thereof will
be, duly executed and delivered by Seller.  This Agreement is a valid and
binding obligation of Seller, enforceable in accordance with its terms.
 
 
2

--------------------------------------------------------------------------------

 
 
3.1.3        Good Title.  Seller owns good and transferable title to all of the
Assets free and clear of any liens or encumbrances except for the Assumed
Liability.
 
3.1.4        No Conflicts.  Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby or
thereby, nor compliance with any of the provisions of this Agreement will
violate any law, statute, rule, regulation, order or writ, applicable to Seller
or the Assets or (i) conflict with, (ii) result in any breach of any of the
terms, conditions or provisions of, (iii) constitute a default (whether with
notice or lapse of time, or both) under, (iv) result in a violation of, (v) give
any third party the right to modify, terminate, cancel or accelerate any
obligation under; or (vi) result in the creation or imposition of any lien upon
any asset of Seller or the Assets under, the provisions of the articles of
incorporation, by-laws or other constitutive documents of Seller or any note,
bond, mortgage, indenture, existing contract, agreement, lease, license, permit,
franchise or other instrument to which Seller is a party or by which any of the
Assets is bound or affected, or any law, statute, order, rule or regulation to
which  Seller  or Assets are subject.  No consent, authorization or approval by,
or any notification of or filing with any person, court or administrative or
other governmental authority is required in connection with the execution,
delivery and performance by Seller of this Agreement or the consummation of the
transactions contemplated by this Agreement.
 
3.1.5        Litigation, Etc.  There are no suits, actions, claims, orders,
charges, complaints, investigations or legal or administrative or
grievance/arbitration proceedings (i) pending or threatened, whether at law or
in equity, or before or by any governmental authority against Seller (or the
Assets), or otherwise involving any assets or properties of Seller, or
(ii) pending or threatened against Seller (or the Assets), or any of their
respective officers, directors, managers, or employees such officer’s,
director’s, manager’s or employee’s relationship with, or actions taken on
behalf of Seller or the Assets.  There are no pending judgments, decrees,
injunctions or orders, or arbitration awards against or affecting Seller or any
of Seller’s assets.  Neither Seller nor its affiliates are in violation in any
material respect of any applicable law, and no notices have been received by,
and no claims have been filed against, Seller or its affiliates alleging a
violation of any applicable laws. Seller and the Assets have complied in all
material respects, and are in material compliance, with all applicable laws.
 
3.2           Representations of Buyer.  Buyer hereby makes the following
representations and warranties (“Buyer’s Representations”) to Seller:
 
3.2.1        Buyer’s Status.   Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the state of its organization
and has the corporate power and authority and all necessary governmental
approvals to own, lease, and operate its properties and to carry on its business
as it is now being conducted and to enter into this Agreement and to carry out
its obligations hereunder and thereunder.
 
3.2.2        Authority; Binding Agreements.  The execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been (or will be, by the Closing Date,) duly and validly
authorized by all necessary corporate action on the part of Buyer.  Buyer has
all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated by this
Agreement.  This Agreement has been, or upon execution and delivery thereof will
be, duly executed and delivered by Buyer.  This Agreement is a valid and binding
obligation of Buyer, enforceable in accordance with its terms.
 
 
3

--------------------------------------------------------------------------------

 
 
3.2.3        No Conflicts.  Neither the execution and delivery of this Agreement
nor the consummation of the transactions contemplated hereby or thereby, nor
compliance with any of the provisions of this Agreement will violate any law,
statute, rule, regulation, order or writ, applicable to Buyer or (i) conflict
with, (ii) result in any breach of any of the terms, conditions or provisions
of, (iii) constitute a default (whether with notice or lapse of time, or both)
under, (iv) result in a violation of, (v) give any third party the right to
modify, terminate, cancel or accelerate any obligation under, or (vi) result in
the creation or imposition of any lien upon any asset of Buyer under, the
provisions of the articles of incorporation, by-laws or other constitutive
documents of Buyer or any note, bond, mortgage, indenture, existing contract,
agreement, lease, license, permit, franchise or other instrument to which Buyer
is a party or s bound or affected, or any law, statute, order, rule or
regulation to which Buyer is subject.  No consent, authorization or approval by,
or any notification of or filing with any person, court or administrative or
other governmental authority is required in connection with the execution,
delivery and performance by Buyer of this Agreement or the consummation of the
transactions contemplated by this Agreement.
 
3.2.4        Litigation, Etc.  There are no suits, actions, claims, orders,
charges, complaints, investigations or legal or administrative or
grievance/arbitration proceedings (i) pending or threatened, whether at law or
in equity, or before or by any governmental authority against Buyer, or
otherwise involving any assets or properties of Buyer, or (ii) pending or
threatened against Buyer, or its officers, directors, managers or employees such
officer’s, director’s or employee’s relationship with, or actions taken on
behalf of Buyer.  There are no pending judgments, decrees, injunctions or
orders, or arbitration awards against or affecting Buyer or any of Buyer’s
assets. Buyer is not in violation in any material respect of any applicable law,
and no notices have been received by, and no claims have been filed against,
Buyer alleging a violation of any applicable laws.  To Buyer’s knowledge, Buyer
has complied in all material respects, and is in material compliance, with all
applicable laws.
 
ARTICLE 4
 
MISCELLANEOUS
 
4.1           Seller Indemnification.  Seller shall indemnify and hold harmless
Buyer and its affiliates, partners, members, directors, officers, employees and
other agents and representatives (the “Buyer Indemnified Parties”) from and
against any and all direct and indirect liabilities, judgments, claims, suits,
proceedings, settlements, losses, damages, fees, liens, taxes, penalties,
interest obligations, expenses (including costs of investigation and defense and
reasonable attorney and other professional advisor and consulting fees and
expenses) (collectively, “Losses”) incurred or suffered by Buyer or Buyer
Indemnified Parties arising from, by reason of or, in connection with (a) any
misrepresentation or breach of any representation or warranty of Seller
contained in this Agreement; or (b) any Loss arising out of the ownership or
operation of the Assets before the Closing Date.
 
4.2           Integration.  This Agreement (including all Schedules and
Exhibits), is the sole agreement between the Parties.  All prior and
contemporaneous negotiations and agreements between the Parties, oral or
written, are hereby superseded.  No Party has the authority to orally modify
this Agreement, or to make any oral representation or oral agreement regarding
this Agreement.  This Agreement and the rights of the Parties hereunder shall be
governed by and construed in accordance with the laws of the State of
California, exclusive of conflict or choice of law rules. 
 
 
4

--------------------------------------------------------------------------------

 
 
4.3           Amendment, Waiver and Modification.  Neither this Agreement nor
any term hereof may be changed, waived, discharged or terminated except by
written consent of the Party against which such change, waiver, discharge or
termination is sought to be enforced.
 
4.4           Captions; Capitalized Terms.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  Capitalized terms used in the
Schedules and Exhibits hereto and not otherwise defined therein shall have the
meanings ascribed to them in this Agreement.
 
4.5           Further Assurances.  Each Party will promptly execute and deliver
all documents and take all actions, including the payment of money, reasonably
required to effectuate the transaction contemplated by this Agreement.
 
4.6           Time is of the Essence.  With respect to all dates and time
periods set forth or referred to in this Agreement, time is of the essence, such
that each Party will perform all acts required of such Party pursuant to this
Agreement by the date or within the time period required pursuant to this
Agreement.
 
4.7           Sales and Transfer Taxes.  Buyer shall bear any sales or transfer
tax arising from the transaction.
 
4.8           Schedules and Exhibits.  The Schedules and Exhibits are a part of
this Agreement as if fully set forth herein.  All references to Sections,
Articles, Schedules and Exhibits shall be deemed references to such parts of
this Agreement, unless the context shall otherwise require.  Disclosure of any
fact or item in any Schedule hereto referenced by a particular Section in this
Agreement shall, should the existence of the fact or item of its contents be
relevant to any other Section, be deemed to be disclosed with respect to that
other Section whether or not an explicit cross-reference thereto appears.
 
4.9           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall constitute one and the same instrument.  This
Agreement may be executed by facsimile signatures, which shall have the same
force and effect as original signatures.
 
4.10         Dispute Resolution.  The Parties agree to final and binding
arbitration of all claims and demands that either may have against the other, or
their respective officers, directors, managers, employees, agents, and/or
representatives, limited to claims and demands arising out of this
Agreement.  This arbitration agreement survives the termination of this
Agreement, and governs any and all disputes between the Parties hereto, whenever
said dispute(s) or demand may arise.    
 
 

  Buyer       MG       Seller      WR            

 
 
5

--------------------------------------------------------------------------------

 
 
 Any demand for arbitration must be in writing and must be made by the aggrieved
party within the period of time defined by the statute of limitations period
provided under applicable California and/or federal law for the particular
claim, or the claim is waived.  To be complete, the demand for arbitration must
be filed with ADR Services, Inc. (“ADR”)  (or if ADR is not in existence, then
its successor or another local dispute resolution company of similar reputation
and experience mutually agreed upon by the parties), and served as provided in
Paragraph 4.11 below.  Using ADR’s selection method, the parties shall select
from the list provided by ADR a single Judge or Justice retired from the Los
Angeles Superior Court or California Appellate Courts (“Arbitrator”).
 
 The parties acknowledge that this Agreement evidences a transaction involving
interstate commerce.  Notwithstanding the provision in the preceding sentence
with respect to the applicable law, any arbitration conducted pursuant to the
terms of this Agreement shall be governed by the Federal Arbitration Act (9
U.S.C., §§1-16). Arbitration shall be held in Los Angeles, California under the
rules of the California Arbitration Act (Cal. Code Civ. Proc. §§1280 et seq.,
including §1283.05 and all of the Act’s other mandatory and permissive rights to
discovery), and the California Evidence Code shall apply to all testimony and
documents submitted to the Arbitrator.  To the extent they are not in conflict
with the specific provisions hereof (including statutes and rules referenced or
incorporated herein), ADR’s then-current Arbitration Rules shall apply to the
arbitration proceedings, except that (1) the Arbitrator’s right to limit
discovery shall be exercised in light of the parties’ intent that discovery be
liberally allowed and only in accordance with California Superior Court
standards prohibiting abusive or harassing discovery, and (2) the provisions of
the Arbitration Rules precluding the consideration of previously undisclosed
documents and witnesses shall not apply to documents or witnesses offered for
impeachment or rebuttal purposes. 
 
 The Arbitrator’s award will be issued within thirty (30) days from the
conclusion of the proceedings, and shall be in writing and set forth the facts
and law upon which the Arbitrator relied.  The decision of the Arbitrator shall
be final and binding on the parties to this Agreement, and judgment upon the
award rendered may be entered in any court having jurisdiction thereof.  The
prevailing Party shall be entitled to recover its attorneys’ fees and costs in
connection with any action under this Agreement.
 
4.11         Notices.  Any notice by any Party to any other Party pursuant to
this Agreement must be made in writing and delivered to the other Party at the
address shown below, until written notice of a different address is given by the
other Party pursuant to this Paragraph.  Payments to be made pursuant to this
Agreement will be deemed made only upon actual receipt.  Notices given by
personal service will be deemed received upon delivery.  Notices given by first
class mail, postage prepaid, addressed to the address required by this Paragraph
will be deemed received three (3) business days following the deposit thereof
with the United States Post Office.  Notices given by overnight courier service
will be deemed received on the date of delivery confirmed by the courier
service.  Notices given by electronic facsimile transmission will be deemed
received on the date upon which the recipient’s facsimile machine confirms
electronically the receipt of the notice, provided that a copy of any notice
given by facsimile transmission must also be sent to the recipient by first
class mail, postage prepaid, addressed to the address required by this
Paragraph.  The rejection by a Party of a notice, the refusal by a Party to
accept a notice, or the inability of another Party to deliver a notice because
of a change of address of a Party of which no notice of change of address is
given pursuant to this Agreement, will constitute delivery of the notice.
Telephone numbers and e-mail addresses, if listed, are listed for convenience
purposes only and not for the purpose of giving notice pursuant to this
Agreement.
 
To Seller:


Organic Innovations, Inc.
Attention: Wesley Ramjeet, CEO
350 Madison Avenue, 8th Floor
New York, New York 10017
Tel: 646-837-0353/646-837-0351
Cell: 917-868-1131
Fax: 212-202-6020


To Buyer:


Organic Innovations
Attention: Maribel Garcia, CEO
10680 W. Pico Blvd.
Suite 250
Los Angeles, CA  90064
Direct 310.991.7680
Company 855.991.7680
Fax 310.882.5478


 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Execution Date.
 

 
BUYER:
 
Organic Innovations,
A Nevada Corporation
     
 
By:
/s/ Maribel Garcia     Maribel Garcia, CEO

 

 
SELLER:
 
Organic Innovations, Inc.
a Delaware corporation
     
 
By:
/s/ Wesley Ramjeet     Wesley Ramjeet, CEO

 


 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ASSETS
 
The Assets purchased pursuant to this Agreement are all of the assets of Organic
Innovations, Inc., a Delaware corporation, and wholly owned subsidiary of Profit
Planners Management, Inc., a Nevada corporation (“Company”):
 
The term “Assets” as used in this Agreement shall include but not be limited to
the following assets of Company:
 
(a)            all tangible personal property;
 
(b)           all contracts, and all outstanding offers or solicitations made by
or to Company to enter into any contract;
 
(c)            all governmental authorizations and all pending applications
therefor or renewals thereof, in each case to the extent transferable to Buyer,
 
(d)            all data and records related to the operations of Company,
including all client and customer lists and records, referral sources, research
and development reports  and records, service and warranty records, equipment
logs, operating guides and manuals, financial and accounting records, creative
materials, advertising materials, promotional materials, studies, reports,
correspondence and other similar documents and records and, copies of all
personnel records;
 
(e)            all intellectual property;
 
(f)             all of the intangible rights and property of Company, including
intellectual property assets, going concern value, goodwill, telephone, fax and
e-mail addresses and listings;
 
(g)            all claims of each Company against third parties relating to the
assets, whether choate or inchoate, known or unknown, contingent or
noncontingent; and
 
(h)            all rights of Company relating to deposits and prepaid expenses,
claims for refunds and rights to offset in respect thereof.
 
All of the property and assets to be transferred to Buyer hereunder are herein
referred to collectively as the "Assets."
 
The transfer of the Assets pursuant to this Agreement shall not include the
assumption of any liability related to the Assets.
 
“Assumed Liability”—Buyer does not assume any of the liabilities of Seller, all
of which shall be retained by Seller, other than the following: A debt of Seller
in favor of Wesley Ramjeet in the amount of $25,000.00.
 
 
8

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
PROMISSORY NOTE
 


 

$ 72,000.00  Dated: May 7, 2014

 
FOR VALUE RECEIVED, Organic Innovations, a Nevada corporation ("Maker"),
promises to pay to the order of Organic Innovations, Inc., a Delaware
corporation, and wholly-owned subsidiary of Profit Planners Management, Inc., a
Nevada corporation ("Holder") the principal sum of Seventy Two Thousand Dollars
($72,000.00) together with interest on unpaid principal outstanding, computed
from the date of this Note, at the rate provided herein.


1.           Commencing on the date of this Note, the unpaid principal balance
outstanding under this Note shall bear interest at the rate of eight percent
(8%) per annum.  The entire amount of principal and any accrued but unpaid
interest and all other amounts due under this Note shall be due and payable in
full on the first anniversary of the date of this Note (the “Maturity Date”).


2.           All parties waive presentment for payment, demand, protest, notice
of non-payment, and consent to any and all renewals, extensions and
modifications which may be granted by Holder from time to time.


3.           If any suit or action is instituted to enforce this Note, Maker
promises to pay, in addition to the costs and disbursements otherwise allowed by
law, such amount or amounts as the court may adjudge as attorneys' fees in such
suit or action.


4.           Maker shall have the right to prepay all or any part of the
principal balance of this Note without penalty prior to the Maturity Date.


5.           The terms of this Note shall apply to, and inure to the benefit of,
and bind all parties hereto, their heirs, legatees, devisees, administrators,
executors, personal representative, successors and assigns.


6.           No delay or omission on the part of Holder in exercising any right
hereunder shall operate as a waiver of such right or of any other right under
this Note.  A waiver on any one occasion shall not be construed as a bar to or
waiver of any such right and/or remedy on any future occasion.


7.           This Note shall be governed by and construed in accordance with
California law.
 

 
Organic Innovations,
A Nevada Corporation
     
 
By:
/s/ Maribel Garcia     Maribel Garcia, CEO


                                                           
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF BILL OF SALE AND ASSIGNMENT
 
THIS BILL OF SALE AND ASSIGNMENT is made as of this    7   th day of      May  
, 2014, by Organic Innovations, Inc. a Delaware corporation, a wholly owned
subsidiary of Profit Planners Management, Inc., a Nevada corporation (“Seller”),
in favor of Organic Innovations, a Nevada corporation, (“Buyer”).
 
RECITALS
 
A.           Seller and Buyer have entered into that certain Asset Purchase
Agreement, dated as of      May 7        , 2014, (the “Agreement”).
 
B.           The Agreement provides, among other things, that Seller shall
convey and assign its interest in certain personal property to Buyer.  All
capitalized terms used but not defined herein have the meanings given such terms
in the Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller hereby bargains, sells, conveys, assigns
and transfers to Buyer, all of Seller’s right, title and interest in and to the
Assets.
 


 
IN WITNESS WHEREOF, the undersigned has executed this Bill of Sale and
Assignment as of the day and year first above written.
 
 
 

 
“Seller”
 
Organic Innovations, Inc.
a Delaware corporation
     
 
By:
/s/ Wesley Ramjeet     Wesley Ramjeet, CEO

 
 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment”) is made as of    
May 7        , 2014 by and between Organic Innovations, Inc., a Delaware
corporation  (“Assignor”), and Organic Innovations, a Nevada corporation
(“Assignee”).
 
WHEREAS, Assignor and Assignee have entered into that certain Asset Purchase
Agreement, dated as of    May 7, 2014        , (the “Agreement”); and
 
WHEREAS, the Agreement provides, among other things, that Assignor shall assign
to Assignee certain contracts, rights, permits, licenses and other agreements,
and Assignee shall assume all of the obligations of Assignor under such
contracts, rights, permits, licenses and other agreements from and after the
date of such assignment, and that Assignor and Assignee shall enter into this
Assignment.  All capitalized terms used but not defined herein have the meanings
given such terms in the Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
 
1.           Assignment and Assumption of Agreements and Permits.  Assignor
hereby assigns, sets over and transfers to Assignee all of its right, title and
interest in, to and under the assumed contracts and all other agreements,
contracts rights, permits, licenses and the like and are not otherwise conveyed
to Buyer under the Bill of Sale (collectively, the “Assigned
Agreements”).  Assignee hereby assumes the performance of all of the terms,
covenants, obligations and conditions imposed upon Assignor under and with
respect to the Assigned Agreements accruing or arising on or after the Closing.
 
2.           Indemnity by Assignee.  Assignee shall indemnify, defend and hold
Assignor and its affiliates harmless from any and all losses, liabilities,
damages, expenses or claims arising from any breach or default in the
performance of any of Assignee’s obligations under or related to the Assigned
Agreements, or this Assignment on or after the Closing.


3.           Attorneys’ Fees.  If either party hereto brings any action or suit
against the other party hereto by reason of any breach of any covenant,
condition, agreement or provision of this Assignment on the part of the other
party, the prevailing party shall be entitled to recover from the other party
all costs and expenses of the action or suit, including reasonable attorneys’
fees, charges and costs, in addition to any other relief to which it may be
entitled.


4.           Governing Law.  The parties agree that this Assignment and any
disputes, controversies or claims arising hereunder or related to the
transactions contemplated hereby shall be interpreted according to the laws of
the State of California, excluding its choice of law rules that would apply any
other law. Disputes shall be resolved pursuant to Paragraph 4.10 of the
Agreement.


 
11

--------------------------------------------------------------------------------

 
 
5.           Successors and Assigns.  This Assignment shall apply to and bind
the successors and assigns of the parties hereto.


6.           Captions.  The marginal headings or titles to the sections and
paragraphs of this Assignment and the title of this instrument are not part of
the Assignment but are inserted for convenience only and shall have no effect
upon the construction or interpretation of any part of this Assignment.


7.           Amendments.  No provision of this Assignment may be amended,
changed or waived except by a written instrument signed by Assignee and by
Assignor (or, in the case of a waiver, by the party against whom enforcement of
the waiver is sought).


8.           Further Acts.  Each party, upon the request of the other, agrees to
perform such further acts and to execute and deliver such other documents as are
reasonably necessary to carry out the provisions of this Assignment.


9.           Counterparts.  This Assignment may be executed in as many
counterparts as may be deemed necessary and convenient, and by the different
parties hereto on separate counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same instrument.
 

 
ASSIGNEE:
 
Organic Innovations,
A Nevada Corporation
     
 
By:
/s/ Maribel Garcia     Maribel Garcia, CEO

 

 
ASSIGNOR:
 
Organic Innovations, Inc.
a Delaware corporation
     
 
By:
/s/ Wesley Ramjeet     Wesley Ramjeet, CEO

 
 
12

--------------------------------------------------------------------------------
